262 F.2d 590
Earl Kill SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 7780.
United States Court of Appeals Fourth Circuit.
Argued Jan. 12, 1959.Decided Jan. 15, 1959.

See also McGann v. United States, 4 Cir., 261 F.2d 956.
Charles W. Laughlin, Richmond, Va.  (Court appointed counsel) for appellant.
Earl Kill Smith, pro se, on brief.
John R. Hargrove, Asst. U.S. Atty., Baltimore, Md.  (Leon H. A. Pierson, U.S. Atty., Baltimore, Md., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and PAUL, District Judge.
PER CURIAM.


1
This appeal by Earl Kill Smith is from an order of the United States District Court for the District of Maryland overruling the appellant's motion to vacate, modify or strike out two consecutive sentences of twenty-five and two years, imposed upon him by the Court for the crimes of bank robbery and interstate transportation of a stolen motor vehicle.


2
Judge Chesnut, to whom the motion was addressed, declined to bring the appellant from Alcatraz for a hearing.  The Judge's reasons and the issues raised by the appellant have been fully and adequately discussed in a carefully written opinion, United States of America v. McGann, D.C., 163 F.Supp. 417, with which we are in full accord.  We adopt it as the opinion of this Court.


3
Affirmed.